Case 4:19-cr-00159-SDJ-KPJ Document 420 Filed 02/23/21 Page 1 of 1 PageID #: 1302




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                         §
                                                    §
                                                    § CASE NUMBER 4:19-CR-00159-SDJ
  v.                                                §
                                                    §
                                                    §
  ANTHONY NORMAN MORSE (4),                         §

          ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

          The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United

  States Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

  Criminal Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by

  Federal Rule of Criminal Procedure 11, and issued her Findings of Fact and Recommendation

  on Guilty Plea before the United States Magistrate Judge Kimberly C. Priest Johnson.

  Judge   Johnson recommended the Court accept Defendant’s guilty plea. She further

  recommended the Court adjudge Defendant guilty of Count Two of the Third Superseding

  Indictment
         . filed against Defendant.

          The parties have not objected to the magistrate judge’s findings. The Court ORDERS

  that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

  Judge Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but

  defers acceptance of the plea agreement until after review of the presentence report. It is

  further ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s

  findings and recommendation, Defendant, Anthony Norman Morse, is adjudged guilty of the

  charged offense under Title 21 U.S.C. § 846.
             So ORDERED and SIGNED this 23rd day of February, 2021.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
